Citation Nr: 1637540	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected allergic rhinitis from March 7, 2013.  

2.  Entitlement to an initial rating in excess of 30 percent for service-connected maxillary/frontal sinusitis from March 7, 2013 to January 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 1987, and from January 1991 to August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO continued a 0 percent (noncompensable) rating for the Veteran's service-connected rhinitis.  

During the pendency of the appeal, in June 2013, the RO increased the rating for the Veteran's service-connected allergic rhinitis to 10 percent, effective March 7, 2013. Also in June 2013, the RO awarded service connection and assigned an initial 10 percent rating for sinusitis as associated with the service-connected rhinitis, effective August 30, 2006.  As the Veteran's sinusitis was service-connected and rated in conjunction with evaluation of his rhinitis, and the RO addressed this matter in the June 2013 supplemental statement of the case (indicating that it was part of the current appeal), the Board has characterized the appeal as also encompassing the evaluation of sinusitis, as reflected on the title page.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In November 2014, the  Board denied a compensable rating for allergic rhinitis  prior to March 7, 2013., and remanded to the RO. via the Appeals Management Center (AMC) in Washington, DC,, the matter of a rating in excess of 10 percent for allergic rhinitis from  March 7, 2013, and  an initial rating in excess of 10 percent for service-connected sinusitis.

After completing the requested development,  in a February 2015 rating decision, the AMC recharcterized the Veteran's sinusitis disability  as maxillary/frontal sinusitis, and assigned a 30 percent rating for the disability from March 7, 2013 to January 26, 2015, and a 50 percent (maximum) rating from that date.  However, the AMC  continued to deny a rating in excess of 10 percent for allergic rhinitis from March 7, 2015 (as reflected in a February 2015 supplemental SOC (SSOC)).

With respect to the remaining claims on appeal, the Board notes that, although higher ratings for each disability have been assigned, as the ratings assigned for allergic rhinitis from March 7, 2013 forward, and for sinusitis for the period from March 7, 2013 to January 26, 2016, represent less than the maximum available benefit for each, which a claim is presumed to seek, the claims for higher ratings set forth on the title page remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been reviewed. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Since March 7, 2013, the Veteran's allergic rhinitis has not resulted in polyps or other significant symptoms or pathology.  

3.  For the period from March 7, 2013 to January 26, 2016, the Veteran's maxillary/frontal sinusitis did not require radical or repeated surgery.

4.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points, and no claim of unemployability due to either or both disabilities has been raised.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected allergic rhinitis from March 7, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321. 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code (DC) 6522 (2015).  

2.  The criteria for a rating in excess of 30 percent for maxillary/frontal sinusitis, from March 7, 2013 to  January 26, 2016, are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code (DC) 6510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2007 rating decision reflects the initial adjudication of each claim for higher rating after issuance of this letter.  Thus, this letter meets the VCAA's content of notice and timing of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of  March 2013 and January 2015 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2014 hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with either claim,  prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the July 2014 hearing, the undersigned identified noted the issues on appeal and solicited testimony regarding the Veteran's claim and evidence relevant thereto.  As a result of the Veteran's testimony, the undersigned suggested the submission of outstanding treatment records, which were received in October 2014, and .  considered by the AOJ  in the February 2015 SSOC.  

The Board also finds that the AOJ has substantially complied with the September 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Board points out that the VA examinations reports of record include sufficient clinical findings for evaluation of the Veteran's disabilities, and that there is no evidence or argument that either disability has  increased in severity; hence, no further examination is warranted.  See Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v Nicholson, 20 Vet. App. 539,  543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).    Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, each following analysis is undertaken with the possibility that different ratings may be warranted for different time periods during each period under consideration.

At the outset, it is noted that the Board has reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that every piece of evidence of record be discussed in detail.  Rather, in each analysis, the Board will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Allergic rhinitis

The Veteran's service-connected allergic rhinitis is rated under DC 6522.  Under that diagnostic code , a 10 percent rating is warranted when there are no polyps but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  38 C.F.R. § 4.97.

Since March 7, 2013, the record reflects that the rhe Veteran's allergic rhinitis has presented without polyps.  The relevant evidence in the record includes VA treatment records and reports of VA examinations conducted in March 2013 and January 2015.  Both examination reports documented that there were no polyps.  An October 2014 CT scan discussed in the January 2015 examination report revealed no  polyps.  The Board has also reviewed the Veteran's VA treatment records.  While the Veteran sought treatment for his rhinitis (see e.g., August 1, 2014 record), there is no  documentation of nasal polyps.  Hence, no higher rating is assignable under DC 6522.

Moreover, the medical evidence of record does not document additional symptoms or pathology-to include additional pathology warranting evaluation of the disability under the rating criteria for bacterial rhinitis, granulomatous rhinitis, or an injury to the pharynx (see 38 C.F.R. § 4.97, DCs 6521, 6523,and  6524) -which would provide a basis for the assignment of any  higher rating under any other provision of VA's rating schedule.

B.   Maxillary/frontal sinusitis

Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2015). 

Considering the evidence of record in light of the applicable criteria, the Board finds that competent, probative evidence  does not support the assignment of a rating in excess of 30 percent for the Veteran's service-connected chronic sinusitis and nasal polyps with headaches at any time during the remaining claim  period.  

The March 2013 VA examiner  stated that the Veteran's sinusitis was characterized by episodes of sinusitis, headaches, and pain and tenderness of the affected sinus.  The Veteran stated that he had 7 or more non-incapacitating episodes over the past 12 months.  Two incapacitating episodes over the past year were also noted.  The Veteran had not had any sinus surgery.  

VA treatment records also document treatment for sinusitis.  In September 2014, the Veteran reported that he continues to have headache and bilateral maxillary sinus pressure without significant change.  The month before, in August, he reported a several month history of yellow-greenish purulent rhinorrhea with associated headaches, facial pain, and tooth achiness.  Symptoms had been intermittent but were occurring more frequently now.

However, there is no evidence that, during at any point during the period under consideration, the Veteran underwent  radical or repeated surgeries for the sinusitis, as required for the assignment of the next higher and maximum  50 percent rating under the General Rating Formula for Sinusitis.  Due to symptoms such as incapacitating episodes and non- incapacitating episodes with headaches, pain and purulent discharge, and no evidence of surgery, the weight of the evidence discussed above is consistent with no more than the-assigned 30 percent rating for the Veteran's maxillary/frontal sinusitis under the General Rating Formula.

Furthermore, there is no competent evidence demonstrating any additional symptoms or pathology-to include pathology warranting evaluation of the disability under the rating criteria for bacterial rhinitis, granulomatous rhinitis, or an injury to the pharynx (see 38 C.F.R. § 4.97, DCs 6521, 6523, and 6524)-which  would provide a basis for the assignment of any higher rating under any other provision of VA's rating schedule.     


C. Both disabilities

In evaluating each disability under consideration, the Board has the Veteran' assertions-to include during hearing testimony-as to his  symptoms and his beliefs as to the severity of  his disabilities.  However, as noted above, the criteria for higher ratings for the disabilities under consideration require clinical findings and other medical evidence.  As such, the Board finds that the lay assertions made in support of the claims for higher ratings are not entitled to more probative weight than the objective findings rendered by trained medical professionals and other medical evidence considered in evaluating each disability.  See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134   (1994). As discussed above, the competent, probative evidence weighs against  a higher rating for either disability at any pertinent point.  

Additionally, the Board finds that at no pertinent point has either of the Veteran's disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis during any period under consideration .  See 38 C.F.R. § 3.321(b)(1).  
  
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extra-schedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected sinusitis and rhinitis.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's symptoms, to include incapacitating episodes and non- incapacitating episodes with headaches, pain and purulent discharge, and nasal obstruction, are adequately contemplated by the rating criteria, and higher ratings are assignable based on a showing of increased or additional impairment.  Notably, there is no evidence or argument that the applicable schedular criteria are inadequate to evaluate the sinusitis and/or rhinitis under consideration.  

The Board further notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, further discussion of  Johnson is not required.  See Yancy v. McDonald, 27 Vet.App. 484, 496 (2016).

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of either  claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that, in September 2016, the Veteran filed a formal claim for a TDIU due to other disabilities.  However, there is no evidence or argument that the  Veteran's allergic rhinitis and/or sinusitis has/have actually or effectively rendered him unable to obtain and retain substantially gainful employment at any pertinent point.  Under these circumstances, no claim for a TDIU due to the disability(ies) at issue has been has been raised, and need not be addressed in conjunction with the current claims for increase.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either disability during any period under consideration, and that a rating in excess of 10 percent for allergic rhinitis from  March 7, 2013, and a rating in excess of 30 percent for maxillary/frontal sinusitis from  March 7, 2013 to January 26, 2016, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating for either disability at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for allergic rhinitis, from March 7, 2013, is denied.  

An initial rating in excess of 30 percent for maxillary/frontal sinusitis, from March 7, 2013 to January 26, 2016, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


